In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                     No. 09-170V
                              (E-Filed: October 2, 2014)

* * * * * * * * * * * * * * * *
SCOTT A. O’BRIEN and LYNN M. O’BRIEN,*                   UNPUBLISHED
as Parents and Legal Representatives of their *
minor son, D.W.O.,                            *          Special Master
                                              *          Hamilton-Fieldman
              Petitioners,                    *
                                              *
v.                                            *          Decision on Attorneys’ Fees
                                              *          and Costs; Reasonable Amount
SECRETARY OF HEALTH                           *          Requested to Which Respondent
AND HUMAN SERVICES,                           *          Does Not Object.
                                              *
              Respondent.                     *
* * * * * * * * * * * * * * * *

Ramon Rodriguez III, Rawls, McNelis & Mitchell, Richmond, VA, for Petitioners.
Voris E. Johnson, U.S. Department of Justice, Washington, DC, for Respondent.


                     DECISION1 (ATTORNEY FEES AND COSTS)

       In this case under the National Vaccine Injury Compensation Program,2
Petitioners, Scott and Lynn O’Brien, filed a petition on behalf of their minor child,

       1
         The undersigned intends to post this unpublished decision on the United States
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. §
3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within
which to request redaction “of any information furnished by that party (1) that is trade
secret or commercial or financial information and is privileged or confidential, or (2) that
are medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Otherwise, “the entire” decision will be available to
the public. Id.
       2
        The applicable statutory provisions defining the program are found at 42 U.S.C.
§ 300aa-10 et seq. (2006).


                                             1
D.W.O.3, on March 23, 2009. The undersigned issued a decision on September 25, 2013
finding that Petitioners were entitled to compensation. On October 1, 2014, the parties
filed a Stipulation for Attorneys’ Fees and Costs. This stipulation requests a total
payment of $113,154.56, representing total attorneys’ fees and costs and Petitioner’s
expenses, pursuant to General Order #9.

        The undersigned finds that this petition was brought in good faith and that there
existed a reasonable basis for the claim. Therefore, an award for fees and costs is
appropriate, pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed
amount seems reasonable and appropriate. Accordingly, the undersigned hereby
awards the amount of $106,500.00, in the form of a check made payable jointly to
Petitioners and Petitioners’ counsel, Ramon Rodriguez III, Esq. The undersigned
also awards the amount of $6,654.56, in the form of a check made payable solely to
Petitioners, Scott A. O’Brien and Lynn M. O’Brien.

       In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment
in accordance herewith.

IT IS SO ORDERED.
                                                 s/Lisa D. Hamilton-Fieldman
                                                 Lisa D. Hamilton-Fieldman
                                                 Special Master




3
 Since the Decision was originally issued, the caption has been changed to reflect the
minor’s initials rather than his whole name. Order, ECF No. 70.

                                             2